DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
Response to Amendment/Claim Status
Claims 1, 4, 5, 7, 10, 11, 13 and 17-20 are currently pending. Claims 1, 7, 13, 17 and 18 have been amended; claims 2, 3, 6, 8, 9, 12 and 14-16 were previously canceled. No new claims have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 17-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the TSV array substrate" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation "the TSV array substrate" in line 14 will be interpreted to read as "the TSV array wafer" in line 14.
Claim 17 recites the limitation "the TSV array substrate" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation "the TSV array substrate" in lines 3-4 will be interpreted to read as "the TSV array wafer" in lines 3-4.
In Re claims 18-20, the are rejected under 112(b) due to their dependence from claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 4, 5; 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over YAZDANI (US 2015/0287672 A1, hereafter Yazdani) in view of Kuroda et al (US 2004/0140552 A1, hereafter Kuroda) and Choi et al (US 2012/0211885 A1-prior art of record, hereafter Choi).
Re claim 1, Yazdani discloses in FIG. 7B (with references to FIGS. 1A and 5A) an apparatus comprising:
a TSV array substrate (710; ¶ [0015] and [0056]) including a plurality of through silicon vias (TSVs; ¶ [0011] and [0015]) and a plurality of wire bond contacts (unlabeled electrical connections for at least IC 760; ¶ [0011] and [0056]), wherein the TSV array substrate (710) is a full grid TSV array substrate (TSV cover 10-90% of 710; ¶ [0055]);
a third wire bond die (IC 760; ¶ [0056]) directly on (immediately over) the TSV array substrate (710);
a package (unseen PCB in FIG. 7B but connected by 730 as in PCB 530/solder balls 540 in FIG. 5A; ¶ [0053]) having a first side (upper horizontal plane as in 530) and a second side (lower horizontal plane as in 530) opposite the first side, the first side of the package (unseen PCP) coupled directly (as in 530) to the TSV array substrate (710) by a first plurality of interconnects (730 as in solder balls 540 in FIG. 5A; ¶ [0053]); and
a flip chip die (IC 760; ¶ [0056]) including flip chip contacts (unlabeled bumps in FIG. 7B as in solder bumps 140 in FIG. 1A; ¶ [0006]) on a first side (underside) of the flip chip die (760), the flip chip die (760) flipped (turned over) to couple the flip chip contacts (unlabeled bumps) with the TSV array substrate (710), wherein the flip chip die (770) and the third wire bond die (760) are on a same side (base of cavity 700; ¶ [0056]) of the TSV array substrate (710); and
wherein the TSV array substrate (710) provides connections (unseen electrical connections; ¶ [0011] and [0016]) for third wire bond die (760).

A.	Yazdani fails to disclose a stack of wire bond dies comprising a first wire bond die having a first footprint and a second wire bond die having a second footprint, the second wire bond die on the first wire bond die; the second side of the package (unseen PCB) having a second plurality of interconnects directly thereon; wherein the first wire bond die of the stack of wire bond dies is coupled to a second side of the flip chip die, the flip chip die (770) having a footprint smaller than the first footprint of the first wire bond die and smaller than the second footprint of the second wire bond die of the stack of wire bond dies; wherein the first and second and third wire bond dies are connected by one or more wires to one or more wire bond contacts of the TSV array substrate (710); and wherein the TSV array substrate (710) provides connections for each of the first and second and third wire bond dies.
However,
Kuroda discloses in FIG. 1 (with references to FIG. 2B) an apparatus comprising: a stack of wire bond dies (2B/2C; ¶ [0042]) comprising a first wire bond die (2B) having a first footprint (1st lateral width) and a second wire bond die (2C) having a second footprint (2nd lateral width), the second wire bond die (2C) on (above) the first wire bond die (2B); wherein the first wire bond die (2B) of the stack of wire bond dies (2b/2C) is coupled to a second side (top plane) of a flip chip die (2A; ¶ [0042]), the flip chip die (2A) having a footprint (3rd lateral width) smaller (less wide) than the first footprint (1st lateral width) of the first wire bond die (2B) and smaller (less wide) than the second footprint (2nd lateral width) of the second wire bond die (2C) of the stack of wire bond dies (2B/2C); and wherein the first and second wire bond dies (2B/2C) are connected by one or more wires (10/11; ¶ [0044]-[0045]) to one or more wire bond contacts (5b/5c; ¶ [0044]-[0045]) of a substrate (1; ¶ [0044]), and wherein the substrate (1) provides connections (wires 10/11 to corresponding electrodes 5b/5c in FIG. 2) for each of the first and second wire bond dies (2B/2C).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yazdani by substituting the system in Package (SiP) chip of Kuroda for the flip-chip IC of Yazdani, such that the first and second and third wire bond dies are connected by one or more wires to one or more wire bond contacts of the TSV array substrate (710); and wherein the TSV array substrate (710) provides connections for each of the first and second and third wire bond dies, in order to produce small, high-performance SiPs suitable for high-density mounting (Kuroda; Abstract).

B.	Yazdani and Kuroda fails to disclose the second side of the package (unseen PCB) having a second plurality of interconnects directly thereon. 
However,
Choi discloses in FIG. 7 (with references to FIG. 3) an apparatus comprising: a package (110; ¶ [0055]) having a first side (upper horizontal plane) and a second side (lower horizontal plane) opposite the first side, the first side of the package (110) coupled directly (via 128) to a TSV array substrate (120; ¶ [0055]) by a first plurality of interconnects (128; ¶ [0065]), and the second side of the package (110) having a second plurality of interconnects (116; ¶ [0060]) directly thereon.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yazdani and Kuroda by adding to the package a second plurality of interconnects directly thereon, as disclosed by Kolan, for stacking packages as well applying external signals (Kolan; ¶ [0060]).
Re claims 4 and 5, Yazdani and Kuroda and Choi disclose the apparatus of claim 1, wherein the TSV array substrate (modified 710) containing the wire bond pads (for 2B/2C of Kuroda) includes deposited material (58 of Choi; ¶ [0043] and [0045]-[0047]) to enable wire bonding on the wire bond pads (5b/5c of Kuroda); and wherein the deposited material (58) would include TiAl (Titanium Aluminum; ¶ [0047]) as a substitutional equivalent (see MPEP § 2144.06) for Sn-plated Cu bond pads (of Kuroda) based on the application and the desired parameters of the wire bond pads such as conductivity, CTE match, oxidation/corrosion inhibition, etc. as a part of the small, high-performance SiPs discussed for claim 1.

Re claim 7, Yazdani discloses in FIG. 7B (with references to FIGS. 1A and 5A) a mobile device (internet-of-things (IOT) applications) comprising:
a transmitter (part of 782 not shown) or a receiver (part of 782 not shown) for the transfer of data together with one or more antennae (782; ¶ [0056]) for data transmission or reception;
wherein one or more components (760, 770, 781, 782, 783; [0057]) of the mobile device (IOT applications; ¶ [0068]) are included in a die stack including: 
a TSV array substrate (710; ¶ [0015] and [0056]) including a plurality of through silicon vias (TSVs; ¶ [0011] and [0015]) and a plurality of wire bond contacts (unlabeled electrical connections for at least IC 760; ¶ [0011] and [0056]), a third wire bond die (IC 760; ¶ [0056]) directly on (immediately over) the TSV array substrate (710), a flip chip die (IC 760; ¶ [0056]) including flip chip contacts (unlabeled bumps in FIG. 7B as in solder bumps 140 in FIG. 1A; ¶ [0006]) on a first side (underside) of the flip chip die (760), the flip chip die (760) flipped (turned over) to couple the flip chip contacts (unlabeled bumps) with the TSV array substrate (710), wherein the flip chip die (770) and the third wire bond die (760) are on a same side (base of cavity 700; ¶ [0056]) of the TSV array substrate (710), and a package (unseen PCB in FIG. 7B but connected by 730 as in PCB 530/solder balls 540 in FIG. 5A; ¶ [0053]) having a first side (upper horizontal plane as in 530) and a second side (lower horizontal plane as in 530) opposite the first side, the first side of the package (unseen PCP) coupled directly (as in 530) to the TSV array substrate (710) by a first plurality of interconnects (730 as in solder balls 540 in FIG. 5A; ¶ [0053]), and wherein the TSV array substrate (710) is a full grid TSV array substrate (TSV cover 10-90% of 710; ¶ [0055]);
wherein the third wire bond die (760) is connected by one or more wires (unlabeled wires on top left/right sides of 760 as in 131 in FIG. 1A; ¶ [0006]) to one or more wire bond contacts (unseen electrical connections; ¶ [0011] and [0016]) of the TSV array substrate (710); and
wherein the TSV array substrate (710) provides connections (unseen electrical connections; ¶ [0011] and [0016]) for third wire bond die (760).

A.	Yazdani fails to disclose a processor; a memory for storage of data for the processor; and a transmitter and receiver for the transfer of data together with one or more antennae for data transmission and reception; a stack of wire bond dies comprising a first wire bond die having a first footprint and a second wire bond die having a second footprint, the second wire bond die on the first wire bond die, wherein the first wire bond die of the stack of wire bond dies is coupled to a second side of the flip chip die, the flip chip die having a footprint smaller than the first footprint of the first wire bond die and smaller than the second footprint of the second wire bond die of the stack of wire bond dies, and the second side of the package having a second plurality of interconnects directly thereon; wherein the first and second wire bond dies are connected by one or more wires to one or more wire bond contacts of the TSV array substrate; and wherein the TSV array substrate provides connections for each of the first and second wire bond dies; wherein the first and second wire bond dies are connected by one or more wires to one or more wire bond contacts of the TSV array substrate; and wherein the TSV array substrate provides connections for each of the first and second wire bond dies.
However,
Choi discloses in FIGS. 1 and 64 a system comprising:
a mobile device (wireless phone; ¶ [0201]); a processor (controller 6100; ¶ [0201]); memory for storage of data (6300; ¶ [0201]) for the processor (6100); a transmitter (of phone; ¶ [0201]) and receiver (of phone; ¶ [0201]) for the transfer of data together with one or more antennae (not shown, but part of phone; ¶ [0201]) for data transmission (of phone; ¶ [0201]) and reception (of phone; ¶ [0201]) on a TSV array substrate (silicon interposer 120 in FIG. 7; ¶ [0040] and [0053]-[0055]) including a plurality of through silicon vias (TSVs 122 in FIG. 7; ¶ [0040] and [0053]-0055]), wherein the TSV array substrate (120) is on a package (110; ¶ [0055]) having a first side (upper horizontal plane) and a second side (lower horizontal plane) opposite the first side, the first side of the package (110) coupled directly (via 128) to a TSV array substrate (120; ¶ [0055]) by a first plurality of interconnects (128; ¶ [0065]), and the second side of the package (110) having a second plurality of interconnects (116; ¶ [0060]) directly thereon.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Yazdani to include the processor; the memory for storage of data for the processor; the transmitter and receiver for the transfer of data together with one or more antennae for data transmission and reception on a package having a second side of the package having a second plurality of interconnects directly thereon of Choi as one or more components of a variety of mobile devices (PDA, portable computer, web tablet, wireless phone, or mobile phone: Choi; ¶ [0201]).

B.	Yazdani and Choi fails to disclose a stack of wire bond dies comprising a first wire bond die having a first footprint and a second wire bond die having a second footprint, the second wire bond die on the first wire bond die, wherein the first wire bond die of the stack of wire bond dies is coupled to a second side of the flip chip die, the flip chip die having a footprint smaller than the first footprint of the first wire bond die and smaller than the second footprint of the second wire bond die of the stack of wire bond dies; wherein the first and second wire bond dies are connected by one or more wires to one or more wire bond contacts of the TSV array substrate; and wherein the TSV array substrate provides connections for each of the first and second wire bond dies; wherein the first and second wire bond dies are connected by one or more wires to one or more wire bond contacts of the TSV array substrate; and wherein the TSV array substrate provides connections for each of the first and second wire bond dies.


However,
Kuroda discloses in FIG. 1 (with references to FIG. 2B) an apparatus comprising: a stack of wire bond dies (2B/2C; ¶ [0042]) comprising a first wire bond die (2B) having a first footprint (1st lateral width) and a second wire bond die (2C) having a second footprint (2nd lateral width), the second wire bond die (2C) on (above) the first wire bond die (2B); wherein the first wire bond die (2B) of the stack of wire bond dies (2b/2C) is coupled to a second side (top plane) of a flip chip die (2A; ¶ [0042]), the flip chip die (2A) having a footprint (3rd lateral width) smaller (less wide) than the first footprint (1st lateral width) of the first wire bond die (2B) and smaller (less wide) than the second footprint (2nd lateral width) of the second wire bond die (2C) of the stack of wire bond dies (2B/2C); and wherein the first and second wire bond dies (2B/2C) are connected by one or more wires (10/11; ¶ [0044]-[0045]) to one or more wire bond contacts (5b/5c; ¶ [0044]-[0045]) of a substrate (1; ¶ [0044]), and wherein the substrate (1) provides connections (wires 10/11 to corresponding electrodes 5b/5c in FIG. 2) for each of the first and second wire bond dies (2B/2C).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yazdani by substituting the system in Package (SiP) chip of Kuroda for the flip-chip IC of Yazdani, such that the first and second and third wire bond dies are connected by one or more wires to one or more wire bond contacts of the TSV array substrate (710); and wherein the TSV array substrate (710) provides connections for each of the first and second and third wire bond dies, in order to produce small, high-performance SiPs suitable for high-density mounting (Kuroda; Abstract).
Re claims 10 and 11, Yazdani and Kuroda and Choi disclose the apparatus of claim 1, wherein the TSV array substrate (modified 710) containing the wire bond pads (for 2B/2C of Kuroda) includes deposited material (58 of Choi; ¶ [0043] and [0045]-[0047]) to enable wire bonding on the wire bond pads (5b/5c of Kuroda); and wherein the deposited material (58) would include TiAl (Titanium Aluminum; ¶ [0047]) as a substitutional equivalent (see MPEP § 2144.06) for Sn-plated Cu bond pads (of Kuroda) based on the application and the desired parameters of the wire bond pads such as conductivity, CTE match, oxidation/corrosion inhibition, etc. as a part of the small, mobile high-performance SiPs discussed for claim 7.

Claims 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over YAZDANI (US 2015/0287672 A1, hereafter Yazdani) in view of Kuroda et al (US 2004/0140552 A1, hereafter Kuroda) and Hwang et al (US 2008/0277800 A1-prior art of record, hereafter Hwang).
Re claim 13, Yazdani discloses in FIGS. 7A-7B a method comprising:
fabricating a TSV array wafer (710; ¶ [0015] and [0056]) including a plurality of through silicon vias (TSVs; ¶ [0011] and [0015]) and a plurality of wire bond contacts (unlabeled electrical connections for at least IC 760; ¶ [0011] and [0056]), wherein the TSV array wafer (710) is a full grid TSV array wafer (TSV cover 10-90% of 710; ¶ [0055]);
attaching a flip chip die (IC 760; ¶ [0056]) to a first side (underside) of the TSV array wafer (710) using a chip to wafer attachment (including unlabeled bumps in FIG. 7B as in solder bumps 140 in FIG. 1A; ¶ [0006]), the flip chip die having a footprint (lateral width);
attaching a third wire bond die (IC 760; ¶ [0056]) directly on (immediately over) the TSV array wafer (710), and wire bonding (using unlabeled wires on top left/right sides of 760 as in 131 in FIG. 1A; ¶ [0006]) the third wire bond die (760) to the TSV array wafer (710), wherein the flip chip die (770) and the third wire bond die (760) are on a same 
side (base of cavity 700; ¶ [0056]) of the TSV array wafer (710);
enclosing the dies in a mold (unseen encapsulation; ¶ [0016]) forming a stacked molded die (710/740) including the flip-chip (770), the third wire bond die (760), and the TSV array wafer (710); and
attaching the stacked molded die (710/740) to a package (unseen PCB in FIG. 7B but connected by 730 as in PCB 530/solder balls 540 in FIG. 5A; ¶ [0053]), the package having a first side (upper horizontal plane as in 530) and a second side (lower horizontal plane as in 530) opposite the first side, the first side of the package (unseen PCP) coupled directly (as in 530) to the TSV array substrate (710) by a first plurality of interconnects (730 as in solder balls 540 in FIG. 5A; ¶ [0053]).

A.	Yazdani fails to disclose attaching a plurality of wire bond dies in a stack to the flip chip die, and wire bonding the wire bond dies on wire bond pads to the TSV array wafer, wherein the stack comprises a first wire bond die having a first footprint and a second wire bond die having a second footprint, the second wire bond die on the first wire bond die, wherein the first and second footprints of the first and second wire bond dies of the plurality of wire bond dies are larger than the footprint of the flip chip die; enclosing the dies in a mold and singulating a stacked molded die including the flip-chip, the plurality of wire bond dies, the third wire bond die, and a TSV array substrate; and the second side of the package having a second plurality of interconnects directly thereon.
However,
Kuroda discloses in FIGS. 1-3 a method comprising:
attaching a plurality of wire bond dies (2B/2C; ¶ [0042]) in a stack to a flip chip die (2A; ¶ [0042]), and wiring bonding (10/11; ¶ [0044]-[0045]) the wire bond dies (2B/2C) on wire bond pads (5b/5c; ¶ [0044]-[0045]) of a substrate (1; ¶ [0044]), wherein the stack comprises a first wire bond die (2B) having a first footprint (1st lateral width) and a second wire bond die (2C) having a second footprint (2nd lateral width) the flip chip die (2A) having a footprint (3rd lateral width) smaller (less wide) than the first footprint (1st lateral width) of the first wire bond die (2B) and smaller (less wide) than the second footprint (2nd lateral width) of the second wire bond die (2C) of the stack of wire bond dies (2B/2C); 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yazdani by substituting the system in Package (SiP) chip of Kuroda for the flip-chip IC of Yazdani, such that the first and second and third wire bond dies are attached and connected by one or more wires to one or more wire bond contacts of the TSV array substrate (710); and wherein the TSV array substrate (710) provides connections for each of the first and second and third wire bond dies, in order to produce small, high-performance SiPs suitable for high-density mounting (Kuroda; Abstract).

B.	Yazdani and Kuroda fails to disclose enclosing the dies in a mold and singulating a stacked molded die including the flip-chip, the plurality of wire bond dies, the third wire bond die, and a TSV array substrate; and the second side of the package having a second plurality of interconnects directly thereon.
However,
Hwang discloses in FIGS. 2 and 3A-3D (with references to FIGS. 1A) a method comprising: enclosing the dies in a mold (140 in FIG. 3C; ¶ [0034]) and singulating (FIG. 3D; ¶ [0036]) a stacked molded die (P1 in FIG. 3D; ¶ [0036]) including the first flip-chip (122a), the plurality of wire bond dies (132/134), and a TSV array substrate (100; ¶ [0036]); and attaching (as in FIG. 1A; ¶ [0037]) the stacked molded die (P1) to a package (components 10/14/16/20/24), a second side of the package having a second plurality of interconnects (16 in FIG. 2; ¶ [0030]) directly thereon.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yazdani and Kuroda to include the enclosing the dies in a mold and singulating a stacked molded die including the first flip-chip, the plurality of wire bond dies, the third wire bond die, and a TSV array substrate; and attaching the stacked molded die to package, a second side of the package having a second plurality of interconnects directly thereon of Hwang to form encapsulated high-speed system-in-package (SIP) devices comprising directedly connected memory and non-memory device die (Hwang; ¶ [0005]-[0008]).

Re claim 17, Yazdani discloses the method of claim 13, wherein the flip chip die (760) includes flip chip contacts (unlabeled bumps in FIG. 7B as in solder bumps 140 in FIG. 1A; ¶ [0006]) on a first side (underside) of the flip chip die (760), and wherein attaching the flip chip die (760) includes flipping (turning over) the flip chip (760) to attach the flip chip contacts (unlabeled bumps in FIG. 7B as in solder bumps 140 in FIG. 1A) with the TSV array substrate (710).

Re claim 18, Yazdani and Kuroda and Kwang disclose the method of claim 17, wherein attaching (Hwang: adhesively; ¶ [0023] and [0032]) a plurality of wire bond dies (124a/126a; ¶ [0023] and [0032])  in a stack (of 120a) to a first flip chip die (122a; ¶ [0032]) includes attaching the wire bond dies (124a/126a) using die backside films (adhesive films; ¶ [0023]) as would be part of the SIP devices discussed for claim 13.

Re claim 19, Yazdani and Kuroda and Hwang disclose the apparatus of claim 13, wherein the TSV array substrate (modified 710) containing the wire bond pads (for 2B/2C of Kuroda) includes deposited material (Sn; ¶ [0048]) to enable wire bonding on the wire bond pads (5b/5c of Kuroda) as a part of the small, high-performance SiPs discussed for claim 13.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yazdani and Kuroda and Hwang as applied to claim 19, and further in view of Choi et al (US 2012/0211885 A1-prior art of record, hereafter Choi).
Re claim 20, Yazdani and Kuroda and Hwang disclose the apparatus of claim 19, wherein depositing material includes depositing Sn (Kuroda).
But fail to disclose wherein depositing material includes depositing TiAl (Titanium Aluminum).
However,
Choi discloses in FIGS. 1-3 a method comprising: forming TSV bond pads (58) by depositing material (1 or more conductive layers; ¶ [0043] and [0045]-[0047]), wherein depositing material (1 or more conductive layers) includes depositing TiAl (Titanium Aluminum; ¶ [0043] and [0045]-[0047]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide, through routine experimentation (see MPEP § 2144.05), wire bond pads of deposited TiAl (Titanium Aluminum) as a substitutional equivalent (see MPEP § 2144.06) for Sn-plated Cu bond pads based on the application and the desired parameters of the wire bond pads such as conductivity, CTE match, oxidation/corrosion inhibition, etc.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on the reference combination(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408) 918-
9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/ERIC W JONES/           Examiner, Art Unit 2892